Exhibit 10.8

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 3

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into a Clinical
Trial Services Agreement dated March 29, 2011 (“Agreement”) and Work Statement
NB-3 under the Agreement (“Work Statement NB-3”) as of February 21, 2013
(“Effective Date”), and entered into an Amendment No. 1 to Work Statement NB-3
as of February 28, 2014 (as amended, “Work Statement NB-3”), and Amendment No. 2
to Work Statement NB-3 as of March 23, 2015(“Effective Date”).

 

The parties wish to enter into this Amendment No. 3 effective as of July 8, 2015
(“Amendment Date”). Capitalized terms used in this Amendment No. 3 and not
defined herein are used with the meanings ascribed to them in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained in the
Agreement and for other good and valuable consideration the receipt and adequacy
of which each of the parties does hereby acknowledge, the parties hereby agree
to the terms of this Amendment No. 3 as follows:

 

1. Radius Monitoring of United States study sites in period 2 of the
BA058-05-005 study:

 

(a)  At Radius’s request, Radius will perform monitoring of US study sites in
the period from the 6 month visit until the 24 month visit in a Period 2
extension of the clinical study entitled: BA058-05-005 “An Extension Study to
Evaluate 24 Months of Standard-of-Care Osteoporosis Management Following
Completion of 18 Months of BA058 or Placebo Treatment in Protocol BA058-05-003”.
The purpose of this Amendment No. 3 is to introduce monitoring of US sites by
Radius. The Clinical Monitoring Plan version 4 dated 08July2015 documents the
change in monitoring responsibilities.

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 3, all of the terms, provisions and conditions of the Agreement are hereby
ratified and confirmed and shall remain in full force and effect.

 

3.  General.  This Amendment No. 3 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

IN WITNESS WHEREOF the parties have caused this Amendment No. 3 to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Amendment No. 3 under seal as of the Amendment Date.

 

 

RADIUS HEALTH, INC.

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

/s/ Gregory Williams

 

/s/ Jeppe Ragnar Andersen

By: Gregory Williams

By: Jeppe Ragnar Andersen

Title: Chief Development Officer

Title: CEO

 

 

Notice Address

Notice Address

Radius Health, Inc.

Nordic Bioscience Clinical Development VII A/S

950 Winter Street

Herlev Hovedgade 207

Waltham, MA 02451

2730 Herlev

USA

Denmark

Attn: President & CEO

Attn: CEO

Phone: 01.617.551.4700

Phone: 45.4452.5251

Fax: 01.617.551.4701

Fax: 45.4452.7765

 

1

--------------------------------------------------------------------------------